UNITED STATES DISTRICT C()URT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISI(]N
JOHN MCCASLAND,
Plaintiff,
vs. Case No.:8:17-cv-990-T-27AEP
PRO GUARD COATINGS, INC.,
Defendani.
/
QMR

BEF()RE THE COURT are Defendant’s Motion for Surmnary Judgrnent (Dl<t. 35),
Plaintiff’s opposition (Dkt. 36), and Defendant’s reply (Dkt. 39). Upon consideration, Defendant’s
Motion for Sumrnary Judgrnent (Dkt. 35) is GRANTED.

ln this products liability action, PlaintifchCasland has no expert evidence establishing that
Pro Guard’S product caused his medical condition Specit`ically, he offers no evidence from which
a reasonable jury could tind, Within a reasonable degree of medical certainty, that Pro Guard’s
product Was capable of causing and did cause his medical condition Accordingly, Pro Guard is
entitled to summary judgment as a matter of laW.

I. BACKGROUND

ln 2010, McCasland began using Pro Guard Coatings, Inc.’s Liquid Roof product to repair
recreational vehicle roofs in his occupation as a recreational Vehicle restoration specialist (Dkt. 2,
Complaint, 111 9, l 1,12). Frorn 2010 to 2013, he used it for its intended purpose and according to the

instructions provided in the “Appiication lnstructions & lnforrnation” booklet included With the

product When purchased (ld. at 1[1[ 12, 16, 22). According to l\/lcCasland, in addition to these
instructions, he complied With the product’s Warning and only used it in areas of adequate
ventilation (ld. at ti 26). ln 2012, he began to develop symptoms, first presenting With an arrhythrnia.
(ld. at il 28). ln 2013, his symptoms Worsened and he began to experience involuntary movements
of his tongue and mouth Which prompted him to seek medical treatment (Id. -at ll 31). Dr. Emilio
Perez prescribed Clonazepam to treat his symptorns. (ld. at 11 32). Accordirig to McCasland, despite
this prescription, his symptoms persisted (ld. at 1l 36). From the time his symptoms began until May
of2014, he sought treatment from several doctors, none of Whom Were able to provide a diagnosis
(ld. at 11 42). ln l\/Iay 2014, he treated with Dr. Marion Ridley. (Id. at 1[ 45). After running a variety
of tests, Dr. Ridley diagnosed him With oromandibular dystonia. (ld. at 11 50).

McCasland alleges that his use of Liquid Roof is the proximate cause of his orornandibular
dystonia. Speciiically, he alleges that Pro Guard is liable for failing to adequately Warn him of the
risks of using its product (ld. at pp. 9-10). Pro Guard moves for summary judgment, contending that
McCasland has failed to show a genuine issue of material fact that Liquid Root` caused his injuries,
more specifically, that he has no evidence that Liquid Roof caused his medical condition (Dl<t. 35,
l\/Iotion for Summary Judgment, at p. l).

II. STANDARD

Sumrnary judgment is appropriate Where “there is no genuine dispute as to any material fact
and the movant is entitled to judginth as a matter of law.” Fed. R. Civ. P. 56(a). “A genuine factual
dispute exists only if a reasonable fact-tinder ‘could find by a preponderance of the evidence that the
[non-movant] is entitled to averdict.”’ Kemel Recora's Oy v. Mosley, 694 F.3d 1294,_ 1300 (l lth Cir.

2012) (quoting Anderson v. Lif)er!y Lobby, lnc., 477 U.S. 242, 252 (1986)). A fact is material if it

may affect the outcome of the suit under the governing law. Allen v. Tyson Foods, Inc., 121 F.3d
642, 646 (l lth Cir. 1997).

'l`he moving party bears the initial burden of showing the court, by reference to materials on
tile, that there are no genuine disputes of material fact that should be decided at trial. chkson Co)'p.
v. N. Crossarm Co., lnc., 357 F.3d 1256, l260 (1 lth Cir. 2004) (citing Celotex Corp. v. Catrett, 477
U.S. 317, 323 (1986)). Once the movant adequately supports its motion, the burden shifts to the
nonmoving party to show that specific facts exist that raise a genuine issue for trial. Dielz v.
Sn'zi`!hkfine Beecham Corp., 598 F.3d 812, 815 (11th Cir. 2010). The nonmoving party must “go
beyond the pleadings," and designate specific facts showing that there is a genuine dispute Jeffery
v. Sczrasola Wha'le Sox, Inc., 64 F.3d 590, 593-94(11th Cir. 1995) (citing Celotex, 477 U.S. at 324).
A mere scintilla of evidence in the form of conclusory allegations, legal conclusions, or evidence that
is merely colorable or not significantly probative of a disputed fact cannot satisfy a party’s burden
Avirgan 1’. Hull, 932 F.2d 1572, 1577 (l lth Cir, 1991); Kernel Records, 694 F.3d at 1301.

For purposes of a motion for summary judgment, the evidence is viewed in the light most
favorable to the nonmoving party. Ross v. Jeyj”erson Cnly. Dep ’t ofHealth, 701 F.3d 655, 658 (l ith
Cir. 2012)."'Although all justifiable inferences are to be drawn in favor of the nonmoving party,”
Baldwr`n Cry. v. Pu)'cell, 971 F.2d 1558, 1563-64 (l lth Cir. l992), “inferences based upon
speculation are not reasonable.” Marshalf v. Cify ofCape Cor'al, 797 F.Zd 1555, 1559 (1lth Cir.
1986). lf a reasonable fact finder evaluating the evidence could draw more than one inference from
the facts, and if that inference introduces a genuine dispute over a material fact, the court should not
grant summary judgment Sampies v. Cily of Al'lanm, 846 F.2d 1328, 1330 (1 lth Cir. 1998).

I-lowever, if the nonmovant’s response consists of nothing more than a repetition of conclusory

allegations, summary judgment is not only proper, but required Morrr's v. Ross, 663 F.Zd 1032, 1034
(1 lth Cir. 1981), cert denied 456 U.S. 1010 (1982). And the court need not “parse a summary
judgment record to search out facts or evidence not brought to the court’s attention.” Allanta Gas
Lfght Co. v. UG] Utz`lin'es, lnc., 463 F.3d 1201, 1208 n.il (llth Cir. 2006).

III. DISCUSSION

Pmducts Liability: Strict Liabilr'ty and Negligence Claims Require Causatz'on]

McCasland seeks recovery from Pro Guard under products liability theories of failure to Warn
of the risks of using its product2 Under Florida law, to succeed on his claim, he must show “(l) that
the product warning Was inadequate; (2) that the inadequacy proximately caused [his] injury; and
(3) that []he in fact suffered an injury from using the product.” Eghnayeni v. Bosron Scz'. Corp. , 873
F.3d 1304, 1321 (11th Cir. 2017) (citing Hojfmann-La Roche Inc. v. rl/fason, 27 So. 3d 75, 77 (Fla.
1 st DCA 2009)). Relevant to his arguments in opposition to Pro Guard’ s summary judgment motion,
the mere possibility that Liquid Roof caused his medical condition is not enough. Hessen v. Jaguar
Cm~s, Inc_, 915 F.2d 641, 647 (l ith Cir. 1990). Rather, Florida courts follow the “more likely than
not” standard for causation in products liability actions Id. He must therefore prove causation by
“evidence which affords a reasonable basis for the conclusion that it is more likely than not that the
conduct of the defendant was a substantial factor in bringing about the result.” Guinn v.
Asthenecu Pharrn. LP, 602 F.3d 1245, 1256 (l ltli Cir. 2010) (quoting Gooding v. Unz`v. Hosp.

arag., rac_, 445 so. 2a 1015, 1013 (Fta. 1984)) emphasis aad@d).

 

' Because jurisdiction is based on diversity of citizenship, Florida’s substantive law appliesl Er:'e R.R. Co. v_
7`0112pkr`ns, 304 U.S. 64, 73 (193 S).

2 Under the theory of strict products liability, a product may be defective by virtue of an inadequate
warning See Ferayorm` v. Hywidai Mc)tor Co., 71 l So. 2d 1167, 1 170 (Fla. 4th DCA 1998).

4

The issue raised by Pro Guard in its motion is whether McCasland’s evidence raises a
material issue of fact that, more likely than not, Liquid Roof caused his medical conditionl More
specifically, Pro Guard contends that McCasland is unable to carry his burden of demonstrating the
essential element of causation because he has no expert testimony linking Liquid Roof to his medical
condition See Eghnayem, 873 F.3d at 1321 {citation omitted).

ln support of its motion, Pro Guard relies on the affidavit of its expert, Juliet Gridley, who
opines that “[t[here is no evidence to support the allegation that Plaintiff suffered a toxic exposure”
to Liquid Roofr (Dkt. 35-16, Ex. P, pp. 1-2). ln addition to Gridley’s affidavit, Pro Guard relies on
the independent medical examination report of Dr. Robert Maitinez, who opines, after examining
McCasland, that he “has not suffered any neurological illness related to any kind of toxic exposure
or exposure to any chemicals or poisons including Pro-Guard Coating since his neurological exam
was normal” and “[n]eurologically, l found no abnormalities related to Pro~Guard Coating.” (Dkt.
35-18, Ex. R, p. 6). Pro Guard is therefore entitled to judgment as a matter of law if McCasland is
unable to establish a genuine issue of material fact as to whether his exposure to Liquid Roof caused
his orornandihular dystonia.

“fT}o establish medical causation in a toxic tort case such as this one, a plaintiff must show
both that exposure to the alleged toxic substance can cause a particular disease (general causation),
and that exposure to the alleged toxic substance was a cause of his or her individual injury (specitic
causation).” See Gut`nn v. AsrraZeneca Pharm_ LP, 598 F. Supp. 2d 1239, 1242 (M.D. Fla, 2009)
aff’d 602 F.3d 1245 (1 lth Cir. 2010). Accordingly, for McCasland’s claims to survive summary
judgment, he must show that Liquid Roof can generally cause oromandibular dystonia and that

Liquid Roof was the specific cause of his medical condition See Kz'lpafrick v. Breg, Inc., 613 F.3d

l329, 1334 n.4 (l lth Cir. 2010). And he must present expert testimony linking Liquid Roof to his
medical condition to meet this burden. See id.; McClafn v. Membo[ife Int’l, Inc., 401 F.3d 1233,
l237 (l lth Cir. 2005); See also Smaf[ v. Amgen, Inc., 723 F`. App’x 722, 726 (11th Cir. 2018)
(“Regarding discovery and proof of causation, in complex cases where ajury is asked to assess
complex medical or scientific issues outside the scope of a layperson’s knowl.edge, an expert’s
testimony is required.”).

ln an effort to avoid summary judgment, McCasland relies on the testimony of his only
expert, Dr. Justin White. l-lowever, Dr. White’s testimony fails to create a genuine issue of material
fact as to causation. Dr. White acknowledges that he is a biochemist, not a medical doctor, and
cannot offer medical opinions on causation Specitically, Dr. White cannot link Liquid Roof to
McCasland’ s injuries:

Q. lt Would be outside of your training to diagnose‘?

A. Yes. That is true.

Q. So you are not rendering any diagnosis in this case and Will not be rendering any
diagnosis in this case?

A. No.

Q. Furthermore, it Would be outside of your training to establish causation --

A. Yes.

Q. »- or etiology for any condition?

A. Yes

Q. So you are not rendering the opinion in this case and Will not be rendering the
opinion in this case that any substance caused any diagnosis in l\/[r. McCasland; is
that correct?

A. Yes

Q. Okay. So you cannot and will not be able to link this product to any injury to l\/lr.
McCasland?
A. No.

(Dkt. 35-5, Justin White Dep,, at 48: l-2;13-25 _ 49:1-4; 50:1-3).3

ln addition to Dr. White, McCasland relies on the testimony of his treating physician, Dr.
Marion Ridley.4 Although Dr. Ridley confirmed l\/IcCasland’s diagnosis of oromandihular dystonia,
he repeatedly acknowledged that he has no opinion that any product caused McCasiand’s dystonia.
(Dkt. 36-2, Marion Ridley D`ep., 10:19-25 - ll:l-4). Indeed, Dr. Ridley’s testimony succinctly
highlights the deficiency in Plaintiff’s argument on causation: “[W]e do not know what causes
dystonia.” (ld. at 12:1-5). Accordingly, the testimony of Dr. White and Dr. Ridley fails to
demonstrate causation or a material issue of fact as to causation See Guinn, 602 F.3d 1245;
Good`ing, 445 So. 2d 1015.5

Finally, McCasland’s conclusory allegation that Liquid R.oof proximately caused his

oromandibular dystonia is belied by the record evidence In his Response to Defendant’s Request

 

3 ln addition to Dr. White-’s deposition, McCasiand attached Dr. White’s written expert opinion, as Exhibit
A, to his Response in Opposition to Sumrnary ludgment. (Dkt. 36~1). T his report likewise fails to show any link
between Liquid Roof and his medical condition Dr. White analyzes various chemicals in Liquid Roof and concludes
“i believe the complete mixture to (sic) particular hazardous.” (ld. at p. 2). Notwithstanding, his opinion that the
product contains hazardous materials is not sufficient to show it was the specific cause of McCasland’s injuries See
Gm'mi, 602 F.3d at 1248 n.i (*‘Specific causation refers to the issue of whether the plaintiff has demonstrated that the
substance actually caused injury in [his] particular case.”).

4 Dr. Ridley was not disclosed as one of Plaintit`t’s experts See Um'ted Si'ates v. Hendersort, 409 F.3cl 1293,
1300 (l lth Cir. 2005) (“A treating physician is not considered an expert witness if he or she testifies about
observations based on personal knowiedge, including the treatment of the party.”) (citation omitted).

5 Moreover, one of McCasland‘s treating physicians, Dr. Ernilio Perez, acknowledged during his deposition
to not knowing the cause of McCasland’s condition nor seeing any proof of his complaints (Dkt. 35-10, Emilio
Perez Dep., at 13:1-2; 24:24~25:1-13).When asked about two lune 2013visits, Dr. Perez testified that McCasland
reported symptoms of abnormal jaw movements, yet appeared normal during his physical examinations (ld. at 9:2.3-
lO: l -l). Additionally, when asked about the cause of the tongue movements, Dr. Perez testified, “I don’t know what
is causing his tongue movements.” (ld. at 25:1-13).

for Admission (Dkt. 35-11, pp. 3-4), he admits that no healthcare provider has connected his
diagnosis to Pro Guard’s product (Id.). And, in his Responses to Defendant’s First Set of
interrogatories (Dkt. 35-12, at il 7), he responds that Liquid Roof caused his injuries because,
“[h]aving ruled out all other possibilities, logic dictates that the only remaining explanation for the
Plaintiff’s injuries is exposure to the Defendant’s product, known as cLiquid Roof.”’ (Id.). This
response amounts to nothing more than lay speculation on causation, insufficient as a matter of law
to avoid summary judgment

IV. CONCLUSION

Considering Pro Guard’s evidence supporting its motion, to avoid summary judgment,
McCasland’s burden is to show, through expert testimony, a material issue of fact as to whether
Liquid Roof caused his medical condition See ia’.', Kl'lpalrick, 613 F.3d at 1334 n.4; McClain,
401 F.3d at 1237. He cannot make that showing, since there is no record evidence that Liquid
Roof Was a substantial factor in causing his medical condition See Gut'nri, 602 F.3d 1245;
Goon'ing, 445 So. 2d 1015. Without proof of causation, he cannot make a prima facie case on his
claims. See Rink, 400 F.3d at 1297.

Where, as here, the expert testimony fails to support causation, summary judgment is due
to be granted See Chapman v. Procter & Gamble Dislrib., LLC, 766 F.3d 1296, 1316 (1lth Cir.
2014) (aftirming district court’s decision to grant summary judgment because plaintiff failed to
have admissible “general and specific-causation~expert testimony”); Rin!c v. Cheminova, Inc.,
400 F.3d 1286, 1297 (l lth Cir. 2005) (finding summary judgment appropriate Where “sufticient
evidence of causation was lacking without expert testimony”).

Accordingly, Pro Guard is entitled to judgment as a matter of law. See Celotex, 477 U.S.

at 322-23."’ Defendant’s Motion for Summary Judgment (Dkt. 35) is GRANTED. The Clerk is
directed to ENTER FINAL JUDGMENT in favor of Defendant and CLOSE the file. The

Pretrial Conference is cancelled

'|‘}.
D()NE AND ORDERED this 5 day ofNovember, 2018.

  
 

ES D. WHITTEMORE
nited States District Judge

Copies to: Counsel of Recorcl

 

6 ln Ce!otex, 477 U.S. at 322-23, the Supreme Couir noted:

“[T]he plain language of Rule 56(c) mandates the entry of summary judgment . . . against the party
who fails to make a showing sufficient to establish the existence of an element essential to the party’s
case1 and on Which the party will bear the burden of proof at trial. In such a situation, there can be ‘no
genuine issue as to any material fact,’ since a complete failure of proof concerning an essential element
of the non-moving party's case necessarily renders all other facts immaterial.”

9

